 182DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.George Tarr, at all times material herein, has been and still is a business repre-sentative of the Union and is an agent of the Union, within the meaning of Section?(13) of the Act, acting on its behalf.6.By forcing Boggs to enter into an individual contract, not negotiated for himby his designated representative, the Association, the Union has engaged in and isengaging in unfair labor practices affecting commerce within the meaning of Section8 (b) (1) (B)of the Act.7.By the conduct stated in paragraph 6, above, and by refusing to enter into orto negotiate any contract which did not contain nonmandatory subjects of bargain-ing, to wit, a subcontractor clause and a bond as security for the performance of theagreement, the Union has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b) (3) of the Act.8.By insisting that Boggs accept a package contract on a take-it-or-leave-it basis,the Union has engaged in unfair labor practices within the meaning of Section 8 (b) (3)of the Act.9.By picketing Boggs and by inducing or encouraging individuals employed byBoggs to refuse, in the course of'their employment, to use, manufacture, process,transport, or otherwise handle or'work on any goods, articles, materials, or com-modities, or to perform any services, and by threatening, coercing, and restrainingBoggs, where, in each event, an object thereof was forcing Boggs to enter' into anagreement which is prohibited by Section 8(e) and forcing Boggs to cease doingbusiness with any other subcontractor who had not signed'the Union's area agreement,the Union has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(b) (4) (i), (ii) (A) and (B) of the Act.[Recommended Order omitted from publication.]Davis Cabinet CompanyandMiddle Tennessee District Councilof Carpenters,United Brotherhood of-Carpenters and Joinersof America,AFL-CIO.Cases Nos. 26-CA-1790 and 26-RC-2142.December 15, 1964DECISION, ORDER, AND DIRECTION OF..SECOND ELECTIONOn September 30, 1964, Trial Examiner William W. Kapell issuedhisDecision in the above-entitled consolidated proceeding, findingthat Respondent had engaged in certain unfair labor practices asalleged in Case No. 26-CA-1790, and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached -Decision.The Trial Examiner also found thatRespondent had not engaged in certain other unfair labor practicesalleged in the complaint and recommended dismissal of these alle-gations.He further found that the objections to the election inCase No. 26-RC-2142 should be sustained, and recommended that theelection be set aside.Thereafter, the Respondent filed exceptions,with a supporting brief, to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with these cases to a three-member panel [ChairmanMcCulloch and Members Leedom and Jenkins].150 NLRB No. 22. DAVIS CABINETCOMPANY183The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.'The Board has considered theDecision, the exceptions and brief, and the entire record in this case,and hereby adopts the Trial Examiner's findings,2 conclusions, andrecommendations, as modified herein.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders thatthe Respondent, Davis Cabinet Company, its officers, agents, succes-sors, and assigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their union activities,sentiments, and desires, in a manner constituting interference,restraint, or coercion within the meaning of Section 8 (a) (1) of theAct.(b)Threatening employees with economic reprisals because oftheir union membership or activities.(c)In any like, or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaranteed itSection 7 of the Act.2.Take the following affirmative action :(a)Post at its plant and offices at Nashville, Tennessee, copies ofthe attached notice marked "Appendix A." 3 Copies of said notice,to be furnished by the Regional Director for Region 26, shall, afterbeing signed by Respondent's representative, be posted by Respond-1After both the General Counsel and Respondent had closed their respective cases, thehearing was reconvened,following the noon recess,for presentation of oral argument.Atthe beginning of the afternoon session, General Counsel offered in evidence a copy of theUnion's demand for recognition of March 2, 1964, for the purpose of proving that at thetime Foreman Strickland began his seises of interrogations of employee Vinson, Respond-ent was aware of the Union's assertion of majority status.The General Counsel concededthat his failure to offer the letter during his case-in-chief was due to oversight.Respond-ent objected on two grounds.that the document was irrelevant and immaterial,and thatto permit General Counsel to reopen his case would be prejudicial to Respondent.Argu-ment by counsel indicates that the exhibit had been earlier discussed,off the record, atthe hearing and that it had been decided that the exhibit should be offered at some laterpoint in the proceeding.The Trial Examiner accepted the exhibit in evidence.While the letter appears to have some relevance as corroboration for Vinson's testimony,its probative value is slight.However, the document was introduced before the hearinghad been adjourned;the Respondent had the opportunity to argue its admissibility, andthe Respondent made no request for additional time to submit evidence to rebut the impli-cations of the letter.In these circumstances,we agree withthe TrialExaminer thatRespondent was not prejudiced by the delayed introduction of the exhibit.2While his Decision does not expressly find that the interrogations of employees Gerlachand Vinson by Foremen Ennis and Strickland constituted violations of Section 8(a) (1),it is manifest that the Trial Examiner did so conclude.We agree with these conclusions.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, the words "a Decree of the United States Court of Appeals,Enforcing an Order"shall be substituted for the words"a Decision and Order." 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDent immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily, posted.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the Respondent violated the Act by conduct other than thatfound to be violative herein, be, and it hereby is, dismissed.IT IS FURTHER ORDERED that the election held on March 31, .1964,in Case No. 26-RC-2142, be, and it hereby is, set aside, and thatsaid case be remanded to the Regional Director for Region 26 ofthe Board to conduct a new election at such time as he deems thatcircumstances permit the employees to exercise a free choice in theselection of a bargaining representative.[Text of Direction of Second Election omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT interrogate our employees concerning theirunion membership, sentiments, and desires, in a manner consti-tuting interference, restraint, or coercion in violation of Section8 (a) (1) of the Act.WE WILL NOT threaten our employees with economic reprisalsbecause of their union membership or activities.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightto self-organization, to form, join, or assist Middle TennesseeDistrict Council of Carpenters, United Brotherhood of Carpen-ters and Joiners of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of the above-named, or any other,labor organization.DAVIS CABINET COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title) DAVIS CABINET COMPANY185This notice must remain posted for 60 consecutive days from thedate' of posting, and must not be altered, defaced, or covered by anyother material.'Employees may communicate directly with the Board's RegionalOffice, 746 Federal Office Building, 167 North Main Street, Memphis,Tennessee, Telephone No. 534-3161, if they have any question con-cerning this notice or compliance with. its provisions.TRIAL EXAMINER'S DECISIONAND REPORT ON OBJECTIONSTO ELECTIONSTATEMENT OF THE CASECase No 26-CA-1790, aproceeding under Section 10(b) of the National Labor.Relations Act, as amended,herein called the Act,was heard before Trial ExaminerWilliamW. Kapell in Nashville, Tennessee,on July 8, 1964,with all parties par-ticipating,pursuant to,due notice on a complaint issued onMay 22, 1964, by theGeneral Counsel of the NationalLaborRelations Board, herein called the Board,on charges dated,April6 and 17, 1964,1filed by Middle Tennessee Council of Car-penters.-United Brotherhood of Carpenters and Joiners of America,AFL-CIO,hereincalled the Union,against Davis Cabinet Company, herein referred to as Respond-ent, alleging violations of Section 8(a)(1) of theAct, byinterrogating its employees,creating an impression of surveillance,and making threats of economic loss and,promises of economic benefits.Respondent in its answer denied the commission ofany unfair labor practices.Consolidated for hearing with the aforesaidcomplaintwere the Union's objec-tions Nos.I and II, to conduct affecting the results of an election held on March 31,in, Case No. 26-RC-2142, in which the Union charged that Respondent interrogateditsemployees concerning their union sympathies and how they would vote in theelection, and coerced and circuitously threatened employees with economic lossthrough company disfavor if they supported and voted a union in the plant.Respond-ent in its answer also denied that the unfair labor practices alleged in the complaintraised "material and substantial" issues, which,even if resolved in favor of theChargingParty, couldbe used to set aside the election,because the alleged incidentswere too isolated and few in number to affect the results of the election.Upon the entire record2in the case,and from my observation of the witnesses Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSAt all times material herein,Respondent,a Tennessee corporation with its prin-cipal. place of business located at Nashville,Tennessee,where it is engaged in themanufacture of furniture,,manufactured,sold, and shipped finished products valuediDates are to the year 1964 throughout unless otherwise indicatedAt the opening of the hearing,General Counsel moved to amend the complaint byadding Ovel(Orvil)Gregory to the list of supervisors enumerated in paragraph 6, andincidents of interrogation by Giegory on March I3 and 17 to paragraph 7The motionwas granted.,Respondent then objected to'having any evidence relating to the amend-ments considered In resolving the objections to election on the ground that the Board'sOrder of June 8, adopting the Regional Director's report "closed and locked"the door onthe submission of further evidence to support the Union's objections to election, and itwould be prejudicial to Respondent to have any alleged conduct considered in the "R" casewhich was'not considered by the Regional Director in his reportRuling on the objectionwas-.deferred pending the issuance of the within decisionThe objection is now overruledRespondent apparently labors under the mistaken impression that General Counsel isattempting to broaden the objections to election by conforming them to the complaintActually,the converse is true,The complaint was amended to conform it to objection.No I, which alleges interrogation by Respondent and specifically names Gregory as oneof its supervisors who engaged in such conduct.Evidence involving Gregory's interroga-tioniis properly within the scope of the objections to election, and may be considered intheir resolution 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDin excess of $50,000, from its Nashville, Tennessee, plant to points directly outsidethe State of Tennessee during the 12 months prior to the issuance of the complaint.Respondent at all times material herein has been engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Charging Union is, and has been at all times material herein, a labor organi-zation within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. BackgroundBy letter 3 of March 2, the Union advised Respondent that it represented a majorityof its employees in an appropriate union for purposes of collective bargaining, andrequested a meeting to negotiate a collective-bargainmg agreement.On March 5,the Union filed a petition (Case No. 26-RC-2142) with the Board for an electionamong Respondent's production and maintenance employees at its Nashville,' Tennes-see, plant.Thereafter, pursuant to a stipulation for certification upon consent elec-tion entered into on March 23, an election was held on March 31 for 266 eligiblevoters.The results of the election show that 158 ballots were cast against the Union,94 for the Union, 3 ballots were void, and 6 ballots were challenged.During thepreelection campaign Respondent allegedly engaged in certain conduct which waslatermade the basis of objections to election by the Union. In his report on objec-tions to election, the Regional Director of Region 26 overruled objections Nos. IIIthrough VIII, and recommended that a hearing be directed to resolve the issuesraised by the other objections, namely Nos. I and II, which he deemed material andsubstantial and best resolved on the basis of record testimony, and further recom-mended that the hearing be consolidated with the hearing to be held in Case No.26-CA-1790, because the supporting incidents were the same in both cases.ByOrder dated June 8, the Board adopted the Regional Director's recommendations ascontained in his report, no exceptions having been filed thereto, and ordered that ahearing be held to resolve the issues raised by the Union's objections Nos. I and II,which may be consolidated with the hearing scheduled in Case No. 26-CA-1790B. Interference, restraint, and coercion1.The testimony of James C. GerlachAll the testimony in the case was presented by the General Counsel. The Respond-ent called no witnesses and rested upon completion of the General Counsel's case.James Carl Gerlach, a molder operator in Respondent's machine department, tes-tified that his foreman, Lloyd Ennis, approached him at his machine about 2 or 3days prior to the election and the following colloquy took place: "He asked whetherI received a letter [General Counsel's Exhibit No. 2] 4 that Mr. Walters [vice presi-dent of manufacturing] put out. I told him I had.He asked what I thought of theletter and I said `I'm for the Union a hundred percent.'He said, `Well, you know itcosts money. It will cost you about $39 a year for Union dues.' I told him, `It takesmoney to make money.' He said, `Well, if the Union did get in you might not bemaking any more than you are now,' and he walked off." Respondent conceded thatthe conversation took place as alleged.3 General Counsel offered the letter in evidence after both he and Respondent had rested.Respondent's objections to Its admission on the grounds that it would be prejudicial toreopen the record, and that the letter was neither relevant nor material, were overruled.In his brief, counsel for Respondent renewed his objections to its admission.After re-considering the objections, I adhere to my initial ruling.The letter Is both relevant andmaterial to indicate that Respondent became aware of the Union's interest at the be-ginning of March.Furthermore, it is the duty of the Examiner to inquire fully into thefacts as to whether Respondent has engaged in any unfair labor practice.4The letter gives a detailed r6sum6 in question and answer form of the rights and obli-gations of employers and employees under the Act, and,inter alma,was made the basis ofobjectionNo. IV to the election.The Regional Director in overruling this objectionfound that the letter was "factual, temperate and relevant" and did not preclude em-ployees from exercising a free choice on the question of whether or not they wished to berepresentedby the Union. DAVIS CABINET COMPANY1872.The testimony of Richard Jackson MillerRichard Jackson Miller, employed as a lumberman for Respondent for the past 6years, testified that on March 13,' Foreman Lee engaged him in a conversation inwhich he was told that if he wanted to keep his job he better leave the Union alone.Lee also told him that "Elmo 5 got you to sign a union card. I know you are a unionman."Miller denied he was a union man, but Lee persisted in repeating the sameaccusation some five or six times until -Miller finally told Lee to leave him alone.Three days later Foreman Gregory engaged Miller in conversation in which "Hetalked about some people that joined the Union."When Miller protested that hedid not believe in any union, Gregory replied, "That's the way to talk.All theunion's good for is to take your money."Gregory also asked Miller whether hewould vote "Yes" or "No" at the election, told him to vote "No," and demonstratedon a card how to vote "No." On cross-examination, Miller contradicted himselfseveral timesas towhether his conversation with Gregory occurred prior to or afterthe election.He also appeared confused as to why he did not relate his allegedconversation with Gregory to the Board representative when interviewed.6 It wasobvious to the Examiner, and also conceded by Respondent, that, in addition to beingilliterate and very inarticulate,Miller's comprehension was rather limited.He wasunable to define the term "month" or to state the name of the current month. Itwas equally patent that he was attempting to be as truthful as his mental limitationspermitted.Considering Miller's testimony in its entirety, I find that the confusionover whether his conversation with Gregory occurred prior to or after the electionand his failure to relate that conversation in his interview with the Board represen-tative stem from the fact that this conversation' actually took place after his interviewwith the Board representative but prior to the election, and that the written statementof his interview was prepared, read to, and acknowledged by him, after the election.I alsocreditMiller's other testimony, which was neither confused nor contradictoryor refuted, to the effect that Foreman Lee warned him to leave the Union alone if hewanted to keep his job, told him to vote "No" at the election and showed him how tovote "No."3.The testimony of Curly C. VinsonCurly C. Vinson, a sprayman in the finishing department, appeared pursuant to asubpena, andtestifiedin a reluctant and hostile mannertoward the General Counselthat Luther Strickland, his foreman, spoke to him on three occasions about theUnion.On the first occasion, about a month before the election, Strickland calledhim to his office and asked him whether he was for the Union. Vinson stated that hewas and when Strickland asked "Why," he replied that he was looking for more pay,although he had no complaints about the working conditions.Strickland thenadvised Vinson that he was a hundred percent against the Union, and that he thoughtthe Company would try its best to get all that the employees wanted without anyunion.On the second occasion, about a week later, Vinson was again summoned toStrickland's office where he was asked how the Union was coming along.Vinsonreplied that it was picking up. Strickland then described some of the disadvantagesof havinga union,such as a strike and loss of wages.He also. told Vinson that hiswork had improved, and he would do his best to obtain a raise for him. On thethird occasion, about a weeklater,Strickland approached Vinson at his work sta-tionand againrelated some of the disadvantages of a union, and asked what hethought about it.Vinson replied that he was expecting and hoping to get a raise.On cross-examination, Vinson admitted that Strickland had exerted no pressureon him to leave the Union, and did not condition a pay raise on his union attitude.When confronted with a prehearing affidavit which he had given to a Board represen-tative, he disavowed that part, which, in effect, stated that he had been promised araise if the Union did not come in.He claimed that the Board agent had writtendown a different version from that given to him, and that he had not read the state-mentcompletely before signing it, assuming that it correctly stated what he hadrelated to the Board representative, and was unaware of the error until 2 nightsbefore when shown the statement by Board counsel. It also appears that Vinsonwas an observer for the Union at the election.Vinson's testimony concerning that part of his conversation with Strickland inwhich he was questioned as to what he thought of the Union Sand how it was comingalong,was not challenged, and is credited.Respondent's denial that any promise of5 Elmo Pemberton, a coworker of Miller.6 His.prehearingstatement to a Board representative contained no mention of thisalleged conversation. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDeconomic benefit (a payraise)was given to Vinson for the purpose of having himwithdraw from the Union, is based on his testimony at the hearing, which repudi-ated his prehearing affidavit on that point.A significant factor to be considered inevaluating the veracity of this phase of Vinson's testimony is the General Counsel's'unexplained failure to call the Board representative, who took the preheafing state-'ment, as a witness to testify, although he knew 2 nights prior to the hearing thatVinson was going to repudiate that part of his statement.Vinson's demeanor intestifying impressed the Trial Examiner as being straightforward, truthful, and-co'n-,vincing, and his denial that he was promised a pay-raise if he left the Union' iscredited.4.The testimony of Tommy S. LedbetterTommy S. Ledbetter, a foreman in Respondent's shipping department, called as awitness on behalf of the General Counsel, testified that he had approached seven or,eight unidentified employees in the plant and asked whether they had received, theletter ofMarch 23 from Walters in the mail, and if they had any comment aboutit.When specifically questioned as to his purpose"in asking the employees whethertomake about it or some question he needed to ask about it." Ledbetter also'statedthat he and other supervisors had asked Respondent's counsel whether.they "could-question employees about the letter and were advised what they could say about theUnion. .IConcluding Findings in Case No. 26-CA-1790Interrogation of employees concerning union activities is notper seviolative ofSection 8 (a) (1).However, persistent interrogation accompanied by coercion showsa purpose to interfere with the rights of employees and is unlawful.,N.L.R.B. v.,T. A. McGahey, et al., d/b/a Columbus Marble Works,233,17-2d 406 (C.A. 5):The test laid down in, the case ofBlue Flash Express, Inc.,109 NLRB, 591, is"whether under all the circumstances the interrogation reasonably tends to restrainor interfere with the employees in the exercise of rights guaranteed by the Act."Respondent contends that the interrogation in some cases had no effect on-anemployee or, in fact, caused to favor the Union. In determining whether particularconduct violates Section 8(a) (1), the Board looks to the tendency of such conductrather than its actual effect in the given case. Interrogation by supervisory employeesas to union sympathies carries with it at least the aroma of coercion, especially whencoupled with the supervisors' expression of extreme distaste for unionism.Sweet-water Rug Company,148 NLRB 498.. 1!'Measured by these standards the,persistent interrogation accompanied by Fore-man Lee's threat to Miller's employment and Foreman Gregory's direction to Milleras to how to vote was unlawful. The interrogations by Respondent's supervisorseither at the work station of the employee or in' their private offices were intended tostimulate conversations which would reveal the union sentiments of the employeesand the strength of the Union, and were not accompanied by any explanation of theirpurpose.Respondent adduced no evidence to establish that the interrogation had alegitimate purpose or motive.The fact that several foremen were briefed byRespondent's counsel as to how they could question the employees about the letterand the Union indicates concerted action to obtain such information. In these cir-cumstances the interrogation was coercive.`Respondent argues that, inasmuch as the Board adopted the Regional Director'srecommendation to overrule objection No. IV, which included thei sending ofWalters' letter because it was "factual, temperate and relevant," and did not precludethe employees from exercising a free choice on the question of whether or. not theywished to be represented by the Union, it, therefore, follows that oral reference tothe letter by a supervisor in conversations with an employee cannot. be violative ofthe Act.The letter,per se,may be innocuous and not violative of the "Act, but- itwas the purpose for which -the letter was used, namely to question' the employeesabout the Union and their union sentiments, rather than its content, which violatedthe Act..I conclude and find that the interrogation here was conducted under such circum-stances as to disclose it to be a kind which reasonably may be expected to interferewith and coerce employees in the free exercise of their statutory rights, in violationof Section 8 (a) (1) of the Act.I also find that Foreman Lee's warning to Miller to leave the Union -alone-if hewanted to keep his job, constituted coercion and threat of economic loss, in violationof Section 8 (a) (I) of the Act. I find, however, that Lee's statement to Miller that.J. r11. DAVIS CABINET COMPANY189thatRespondent created the impression of surveillance of his union activities withinthe meaning of the Act, because it does not appear that he(Lee) sought the informa-tion.Accordingly,it is recommended that the allegation in the complaint settingforth that Respondent created the impression of surveillance of the union activities ofits employees be dismissed.Foreman Gregory'squestioning of Miller as to how he was going to vote, hisadmonition to vote "No,"and his demonstration of how to vote"No," also consti-tuted a violation of Section 8 (a) (1) of the Act. SeeClark Printing Company, Inc.,146 NLRB 121.'inasmuch as 'General Counsel failed to establish Vinson was promiseda raise ifhe left the Union, I recommend that the allegations of the complaint setting forthpromises'of promotions or'economic benefits to employees if they did not select theUnion'as their representative be dismissed.'Concluding Findings in Case No. 26-RC-2142Respondent contends that even if Section 8(a)(1) violations are found,consist-ing of interrogation of Miller, Vinson,Gerlach,and the seven or eight unidentifiedemployees contacted by Ledbetter, the incidents are of such weak and isolated natureas to have had no measurable effect on the election. InClark Printing Company,Inc., supra,the Board held:W e 'are'reluctant to dismiss as trivia any interrogation of employees as to how,to vote,in a pending representation case.Such conduct tends tounderminethe verypurpose of a Board-conducted election,i.e., the opportunityfor an employee to cast a secret ballot without the necessity of publicly' declar-ing his position toward a proposed bargaining representative.Similar (conduct was found in the instant case.Furthermore,although there wereonly 10 employees involved in the violative acts committed by Respondent, itappears from the briefing received by the supervisors from Respondent's counselthat they were acting in concert while engaging in their violative conduct. In viewof all the circumstances involved herein, and the position taken by the Board inDal-Tex Optical Company, Inc.,137 NLRB 1782, 1786 that "Cond"uct violative ofSection 8(a) (1) if afortiori,conduct which interferes with the exercise of a freeand untrammeled choice in election,"I find that Respondent improperly interferedwith and affected the outcome of the election held herein.Upon the basis of the-foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By interfering with,restraining,and coercing its employees in the exercise ofrights guaranteed in Section7 of the Act,Respondent engaged in unfair labor prac-tices proscribed by Section 8 (a) (1) of the Act.'2.By engaging in said unfair labor practices,Respondent engaged in conductwhich improperly affected the results of the election.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection2(6) and (7) of the Act..4:Respondent'did not engage in unfair labor practices within the meaning ofSection 8(a)(1) of the Act, as alleged in the complaint,by, creating an impression ofsurveillance of 'the union activities of its employees,and by making promises ofemployee,promotions or other economic benefits if they did not select the Union astheir representative for the purposes of collective bargaining.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices,I shall.recommend that it cease and desist therefrom and that it take certain affirmativeaction of the type which is conventionally,ordered in such cases as provided in the'Recommended Order, which I find necessary to remedy and to remove the effects ofthe unfair labor practices, and to effectuate the policies of the Act.Having found that. Respondent's conduct improperly affected the results of theelection;I shall'recommend that the election be set aside and that another election beconducted.' [Recommended Order omitted from nublication.1